Cumplimiento de contrato.
Por cuanto la Corte de Distrito de Guayama resolvió este pleito por una sentencia que contiene los siguientes pro-nunciamientos: “A. — Que el contrato efectuado entre jas partes es válido y debe cumplirse de acuerdo con el conte-nido del mismo; B. — Que las partes demandante y deman-dada son dueñas respectivamente, de las fincas que justifi-can sus títulos, teniendo las fincas de la demandante una ca-bida de trescientas cuarenta cuerdas, y las de la demandada una cabida de trescientas cincuenta y una cuerdas, que dan *1071rm total, según sus títulos, de seiscientas noventa y una cuerdas; C — Que practicada la mensura de las fincas, ésta arroja en su totalidad una cabida de setecientas nueve cuer-das con siete centavos, existiendo por consiguiente un exceso de diez y ocho cuerdas con siete centavos; D. — Que de acuerdo con dicho contrato debe condenar y condena a la demandada a repartir con la demandante el exceso de diez y ocho cuerdas y siete centavos en parte proporcional a la cabida de sus fincas, según sus títulos; E. — Que no habién-dole justificado debidamente los hechos alegados en la con-trademanda, la corte la desestima, sin perjuicio de los dere-chos de la parte de alegar sus defensas en cualquier otra acción, y F. — Condena a la demandada a pagar a la deman-dante las costas y honorarios de abogado;
Por cuaNto no conforme la parte demandada apeló, se-ñalando en su alegato la comisión de once errores, a saber: los cuatro primeros al no declararse con lugar las excepcio-nes previas formuladas por la demandada de falta de hechos suficientes, indebida acumulación de acciones y ambigüedad, el quinto al declarar con lugar la demanda, el sexto al admi-tir como válido el convenio de deslinde, el séptimo al resolver el conflicto de títulos a favor de la demandante, el octavo al nt> estimar justificada la ineficacia de los títulos de la demandante a ciertas porciones de terreno, el noveno al no considerar justificados los hechos esenciales de la contra-demanda, el décimo al no aplicar la doctrina del art. 1232 del Código Civil y el undécimo al imponer las costas a la parte demandada;
Por cuanto celebrada la vista del recurso, oyéndose a los abogados de ambas partes, y examinados los autos y los ale-gatos, después de una amplia discusión en el seno de la corte, la mayoría opina que no se han cometido los diez pri-meros errores señalados, ya que la demanda es suficiente, no existe indebida acumulación de acciones y la prueba de-muestra que el convenio celebrado por las partes el 8 de sep-tiembre de 1917 tendió a zanjar y zanjó dificultades que de *1072antaño existían y en él intervinieron las partes con pleno conocimiento de los antecedentes y al hacerse la mensura en la forma acordada alcanzaron las tierras a cubrir todos los títulos sobrando aún algunas cuerdas, sin que pueda soste-nerse de manera enfática y segura que la corte sentencia-dora errara al dejar de concluir como pretende la apelante que los títulos de la demandante a la porción de cuarenta y dos cuerdas y a la mayor extensión de la hacienda “Caimi-tal” son ineficaces por tratarse- de las mismas ochenta cuer-das vendidas anteriormente por el causante de la deman-dante al causante de la demandada, y
Pob cuanto no deben imponerse las costas a la parte de-mandada por no haberse demostrado su temeridad al defen-derse, como lo revela el hecho del disentimiento de dos de los jueces de esta corté;
Pon tanto se confirma la sentencia apelada, excepción hecha de su. pronunciamiento sobre costas que se revoca, de-biendo cada parte pagar sus propios gastos.
Los Jueces Asociados Sres. Wolf y Hutchison disintieron.